        Case 1:19-cv-00236-LG-RHW Document 24 Filed 11/20/19 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF MISSISSIPPI

                                      SOUTHERN DIVISION

HUNTINGTON INGALLS INCORPORATED                                                  PLAINTIFF

VERSUS                                                                   CIVIL ACTION NO.
                                                                     1:19-cv-00236-LG-RHW
OHT HAWK AS, OFFSHORE HEAVY
TRANSPORT AS,
SONGA SHIPMANAGEMENT LTD.,
and the M/V HAWK, her engines, tackle,
apparel, furniture, etc., in rem                                              DEFENDANTS

                             CONSOLIDATED WITH

In the Matter of OHT Hawk AS, Songa
Shipmanagement LTD., Songa                                              CIVIL ACTION NO.:
Crewmanagement LTD., and OHT                                            1:19cv671-HSO-JCG
Management AS, as owner of the M/V Hawk
petitioning for Exoneration from or limitation
of liability

        CLAIM OF PROPERTY UNDERWRITERS OF HUNTINGTON INGALLS
                           INDUSTRIES, INC.

        NOW COMES ACE AMERICAN INSURANCE COMPANY, THOSE INTERESTED

LONDON UNDERWRITERS, HAMILTON RE, STARR SURPLUS LINES INSURANCE

COMPANY,         WESTPORT         INSURANCE        COMPANY,      INTERSTATE         FIRE   AND

CASUALTY,         LEXINGTON         INSURANCE       COMPANY,      BERKSHIRE       HATHAWAY

SPECIALTY        INSURANCE,         ZUIRCH       AMERICAN    INSURANCE       COMPANY,       and

ENDURANCE ASSURANCE CORPORATION                         (hereinafter collectively referred to as

“Claimants”) in the above captioned matter and make claim against OHT HAWK AS, SONGA

SHIPMANAGEMENT              LTD.,    SONGA       CREW    MANAGEMENT          LTD.    and   OHT

MANAGEMENT AG (“Petitioners-in-Limitation”), as follows:
     Case 1:19-cv-00236-LG-RHW Document 24 Filed 11/20/19 Page 2 of 8



1.   At all times hereinafter mentioned, ACE AMERICAN INSURANCE COMPANY is U.S.

     insurance company organized under the laws of Pennsylvania.


2.   At   all   times    hereinafter   mentioned,    THOSE        INTERESTED   LONDON

     UNDERWRITERS are various insurance companies or other business entities organized

     and existing under and virtue of the laws of the United Kingdom.


3.   At all times hereinafter mentioned, HAMILTON RE is an insurance company organized

     under the laws of Bermuda.


4.   At all times hereinafter mentioned, STARR SURPLUS LINES INSURANCE

     COMPANY is an insurance company organized under the laws of Delaware.


5.   At all times hereinafter mentioned, WESTPORT INSURANCE COMPANY is an

     insurance company organized under the laws of Missouri.


6.   At all times hereinafter mentioned, INTERSTATE FIRE AND CASUALTY is an

     insurance company organized under the laws of Illinois.


7.   At all times hereinafter mentioned, LEXINGTON INSURANCE COMPANY is an

     insurance company organized under the laws of Delaware.


8.   At all times hereinafter mentioned, BERKSHIRE HATHAWAY SPECIALTY

     INSURANCE is an insurance company organized under the laws of Nebraska.


9.   At all times hereinafter mentioned, ZURICH AMERICAN INSURANCE COMPANY is

     an insurance company organized under the laws of Illinois.




                                            2
      Case 1:19-cv-00236-LG-RHW Document 24 Filed 11/20/19 Page 3 of 8



10.   At all times hereinafter mentioned, ENDURANCE ASSURANCE CORPORATION is

      an insurance company organized under the laws of Delaware.


11.   Claimants subscribed to certain insurance policies (ACE AMERICAN INSURANCE

      COMPANY subscribes to Policy No. GPA D3787906A, THOSE INTERESTED

      LONDON UNDERWRITERS subscribes to Policy Nos. BOWPN1900044 and

      BOWPN1900049, HAMILTON RE subscribes to Policy No. PX19-3875-01, STARR

      SURPLUS       LINES      INSURANCE           COMPANY       subscribes      to   Policy   No.

      SLSTPTY11152319, WESTPORT INSURANCE COMPANY Subscribes to Policy No.

      NAP 0453675 07, INTERSTATE FIRE AND CASUALTY Subscribes to Policy No.

      RTX20011819, LEXINGTON INSURANCE COMPANY subscribes to Policy Nos.

      BOWPN19000048 / 8707241 and BOWPN19000048 / 8706868, BERKSHIRE

      HATHAWAY SPECIALTY INSURANCE Subscribes to Policy No. 47-PRI-302335-04,

      ZURICH AMERICAN INSURANCE COMPANY Subscribes to Policy No. TOP

      4503363-08, and ENDURANCE ASSURANCE CORPORATION Subscribes to Policy

      No. ARR10008792200) which were, and now are, providing various kinds of property

      and marine insurance coverage for their assured, Huntington Ingalls Industries, Inc., and

      its associated and affiliated and interrelated and subsidiary companies.


12.   At all times hereinafter mentioned, Claimants have a right of recovery against

      Petitioners-in-Limitation by virtue of their partial payment of ten million dollars

      ($10,000,000.00) based upon a preliminary claim of twenty-five million dollars

      $25,000,000.00), as near can now be determined. If and when the claim is fully paid,

      Defendants will be subrogated to the rights of their assured, up to the amount paid to their




                                               3
      Case 1:19-cv-00236-LG-RHW Document 24 Filed 11/20/19 Page 4 of 8



      assured. Claimants and the assured are in discussions as to the exact quantum of this

      claim.


13.   Claimants are responsible for 100% of the involved risk. Claimants share this risk with

      other insurers in differing percentages. ACE AMERICAN INSURANCE COMPANY

      Subscribing to Policy No. GPA D3787906A has twenty percent (20%) of the risk.

      THOSE INTERESTED LONDON UNDERWRITERS Subscribing to Policy No.

      BOWPN1900044 has three percent (3%) of the risk. THOSE INTERESTED LONDON

      UNDERWRITERS Subscribing to Policy No. BOWPN1900049 has five percent (5%) of

      the risk. HAMILTON RE Subscribing to Policy No. PX19-3875-01 has two percent

      (2%) of the risk. STARR SURPLUS LINES INSURANCE COMPANY Subscribing to

      Policy No. SLSTPTY11152319 has seven and a half percent (7.5%) of the risk.

      WESTPORT INSURANCE COMPANY Subscribing to Policy No. NAP 0453675 07 has

      four and a half percent (4.5%) of the risk. INTERSTATE FIRE AND CASUALTY

      Subscribing to Policy No. RTX20011819 has seven and a half percent (7.5%) of the risk.

      LEXINGTON INSURANCE COMPANY subscribing to Policy Nos. BOWPN19000048

      / 8707241 has five percent (5%) of the risk. LEXINGTON INSURANCE COMPANY

      Subscribing to Policy No. BOWPN19000048 / 8706868 has twenty five percent (25%) of

      the risk. BERKSHIRE HATHAWAY SPECIALTY INSURANCE Subscribing to Policy

      No. 47-PRI-302335-04 has nine and a half percent (9.5%) of the risk. ZURICH

      AMERICAN INSURANCE COMPANY Subscribing to Policy No. TOP 4503363-08 has

      eight and a half percent (8.5%) of the risk. ENDURANCE ASSURANCE

      CORPORATION Subscribing to Policy No. ARR10008792200 has two and a half

      percent (2.5%) of the risk.



                                             4
      Case 1:19-cv-00236-LG-RHW Document 24 Filed 11/20/19 Page 5 of 8




14.   On or about March 29, 2019, a heavy lift vessel, known as Motor Vessel “Hawk,” which

      was laden with a floating drydock section to be offloaded and discharged at the

      Huntington Ingalls Shipyard.


15.   While maneuvering into position for berthing, Motor Vessel “Hawk” struck Test Barge

      “3201-050”, which was moored alongside and in support of the United States Ship

      “Delbert D. Black” (DDG-119), a vessel being constructed for the United States Navy at

      Huntington Ingalls Shipyard in Pascagoula, Mississippi.


16.   Upon information and belief, Motor Vessel “Hawk” struck not only Test Barge “3201-

      050”, but also the pier and United States Ship “Delbert D. Black” (DDG-119).


17.   Upon information and belief, Test Barge “3201-050”, United States Ship “Delbert D.

      Black” (DDG-119), the pier and the drydock all sustained damage as a result of this

      incident.   The categories of damages include:       (a) physical loss or damage to the

      assured’s property; (b) extra expense arising from the delay in the delivery of the floating

      drydock; (c) extra expense arising from the disruption to the assured’s operations; (d)

      extra expense arising from work performed out of sequence and (e) extra expense for the

      rental of additional equipment.


18.   Claimants respectfully submit that their assured has alleged that it has been damaged in

      the amount of twenty-five million dollars ($25,000,000.00), as best as can now be

      determined.


19.   Claimants respectfully submit this claim in order to protect the recovery rights of

      themselves and of their assured, Huntington Ingalls Industries, Inc., and its associated and


                                               5
       Case 1:19-cv-00236-LG-RHW Document 24 Filed 11/20/19 Page 6 of 8



        affiliated and interrelated and subsidiary companies, for any and all damages arising from

        the Motor Vessel “Hawk” striking Test Barge “3201-050”.


20.     Claimants now submit this Claim against Petitioners-in-Limitation in the amount of

        twenty-five million dollars ($25,000,000.00), plus interest and costs and attorney fees

        from March 29, 2019.


        WHEREFORE, Claimants ACE AMERICAN INSURANCE COMPANY Subscribing to

Policy No. GPA D3787906A, THOSE INTERESTED LONDON UNDERWRITERS

Subscribing to Policy Nos. BOWPN1900044 and BOWPN1900049, HAMILTON RE

Subscribing to Policy No. PX19-3875-01, STARR SURPLUS LINES INSURANCE

COMPANY Subscribing to Policy No. SLSTPTY11152319, WESTPORT INSURANCE

COMPANY Subscribing to Policy No. NAP 0453675 07, INTERSTATE FIRE AND

CASUALTY Subscribing to Policy No. RTX20011819, LEXINGTON INSURANCE

COMPANY subscribing to Policy Nos. BOWPN19000048 / 8707241 and BOWPN19000048 /

8706868, BERKSHIRE HATHAWAY SPECIALTY INSURANCE Subscribing to Policy No.

47-PRI-302335-04, ZURICH AMERICAN INSURANCE COMPANY Subscribing to Policy

No. TOP 4503363-08, and ENDURANCE ASSURANCE CORPORATION Subscribing to

Policy No. ARR10008792200 respectfully request that their Claim for Damages against

Petitioners-in-Limitation OHT HAWK AS, SONGA SHIPMANAGEMENT LTD., SONGA

CREW MANAGEMENT LTD. and OHT MANAGEMENT AG in the amount of Twenty Five

million dollars ($25,000,000.00) be granted, together with an award for attorneys’ fees, cost and

such other and further relief that justice requires.




                                                   6
      Case 1:19-cv-00236-LG-RHW Document 24 Filed 11/20/19 Page 7 of 8



      Respectfully submitted this 20th day of November 2019.


                                         ACE AMERICAN INSURANCE COMPANY
                                         Subscribing to Policy No. GPA D3787906A,
                                         THOSE INTERESTED LONDON
                                         UNDERWRITERS Subscribing to Policy Nos.
                                         BOWPN1900044 and BOWPN1900049,
                                         HAMILTON RE Subscribing to Policy No. PX19-
                                         3875-01, STARR SURPLUS LINES INSURANCE
                                         COMPANY Subscribing to Policy No.
                                         SLSTPTY11152319, WESTPORT INSURANCE
                                         COMPANY Subscribing to Policy No. NAP
                                         0453675 07, INTERSTATE FIRE AND
                                         CASUALTY Subscribing to Policy No.
                                         RTX20011819, LEXINGTON INSURANCE
                                         COMPANY subscribing to Policy Nos.
                                         BOWPN19000048 / 8707241 and
                                         BOWPN19000048 / 8706868, BERKSHIRE
                                         HATHAWAY SPECIALTY INSURANCE
                                         Subscribing to Policy No. 47-PRI-302335-04,
                                         ZURICH AMERICAN INSURANCE COMPANY
                                         Subscribing to Policy No. TOP 4503363-08, and
                                         ENDURANCE ASSURANCE CORPORATION
                                         Subscribing to Policy No. ARR10008792200 ,
                                         Claimants/Defendants



                                         WISE CARTER CHILD & CARAWAY, P.A.

                                         Attorneys for Claimants/Defendants



                                         By: /s/ James C. Simpson, Jr.
                                                  James C. Simpson, Jr.

James C. Simpson, Jr. Esq., MS. Bar # 6810
WISE CARTER CHILD & CARAWAY, P.A.
2510 14th Street, Suite 1125
Gulfport, Mississippi 39501
Telephone:    (228) 867-7141
Facsimile:    (228) 867-7142
jcs@wisecarter.com




                                             7
       Case 1:19-cv-00236-LG-RHW Document 24 Filed 11/20/19 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and
foregoing instrument by causing a copy of same to be filed using the Court CM/ECF system,
which forwarded notice to all counsel of record.


       Respectfully submitted this the 20th day of November 2019.


                                      By: /s/ James C. Simpson, Jr.
                                         James C. Simpson, Jr. (MSB# 6810)


James C. Simpson, Esq.
WISE CARTER CHILD & CARAWAY, P.A.
2510 14th Street, Suite 1125
Gulfport, Mississippi 39501
Telephone:    (228) 867-7141
Facsimile:    (228) 867-7142
jcs@wisecarter.com




                                                8
